Citation Nr: 0839886	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  04-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability as secondary to right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claims.

The Board notes that the RO characterized the issue involving 
the knees as service connection for bilateral knee 
disability.  At the October 2003 Decision Review Officer 
hearing, the veteran made clear that he was claiming service 
connection for right knee disability based upon in-service 
aggravation and claiming service connection for left knee 
disability as being secondary to the right knee disability.  
The Board has characterized the issues to reflect the 
veteran's intent.

The issue of entitlement to service connection for right knee 
disability and entitlement to service connection for left 
knee disability as being secondary to right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current tinnitus had its onset in service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in a September 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006, and his claim was readjudicated thereafter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, private medical records 
identified by the veteran, records relied upon by the Social 
Security Administration in granting disability benefits, and 
VA treatment records.  VA provided the veteran with an 
examination in connection with his claim.

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim for service 
connection for tinnitus that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

II.  Analysis

The veteran asserts that he developed tinnitus from noise 
exposure in service.  At an October 2003 Decision Review 
Officer hearing, the veteran testified that he first 
developed ringing in the ears right after service.  He stated 
he saw a doctor at that time and was told he had ringing in 
the ears.  The veteran stated he had had ringing in the ears 
since that time and that he had not been exposed to loud 
noises once he was discharged from service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for tinnitus.  The veteran 
has admitted that he did not have tinnitus while in service; 
rather, he states he developed it right after service and 
believes that it was due to noise exposure while in service, 
particularly that which he encountered while in Vietnam.  The 
veteran is competent to state that he had noise exposure in 
service, and the Board concedes such noise exposure.  

There are conflicting medical opinions as to the etiology of 
the current tinnitus.  In a November 2003 VA examination 
report, the examiner reviewed the veteran's service medical 
records and made the following conclusion:

Since my review of service medical 
records was negative for hearing loss and 
tinnitus, and since the veteran was noted 
to have no progression (aggravation) of 
his minimal left[-]sided high frequency 
hearing loss while on active duty, it 
would appear that his current bilateral 
high frequency sensorineural hearing loss 
and tinnitus have occurred outside 
military service.  Therefore, it would 
appear that neither hearing loss nor 
tinnitus was incurred while on active 
duty.  Therefore, it is my opinion that 
it is LESS LIKELY THAN NOT that his 
current hearing loss and tinnitus are 
related to service.

An April 2004 private ear, nose, and throat examination by 
Dr. DMC shows that he concluded the veteran had decreased 
hearing, decreased discrimination, and tinnitus, which he 
opined were all more likely than not mainly due to noise 
exposure in combat in Vietnam and some military-related 
noncombat noise exposure.  

The Board has accorded more probative value to the VA 
examiner's opinion.  The VA examiner had an opportunity to 
review the service medical records  It is clear that the VA 
examiner took into consideration that the veteran had noise 
exposure while in service, as he stated, "[The veteran] 
indicated that he was in combat" and had "significant 
military noise exposure from various types of weapons, 
explosives, such as booby traps, and mines."  He recognized 
that no hearing loss was shown in service and concluded that 
it was less likely than not that the veteran's tinnitus was 
related to noise exposure in service.  This fact cannot be 
ignored because the veteran claims to have had significant 
noise exposure in service and yet his hearing was normal at 
discharge.  It does not appear that Dr. DMC reviewed the 
veteran's service medical records before making his opinion.  
For this reason, the Board finds that the VA examiner's 
medical opinion outweighs Dr. DMC's medical opinion.  

Further supporting this determination is the lack of any 
evidence of continuity of symptomatology from the time the 
veteran was discharged from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The earliest medical records are dated in 1997, 
and there is nothing about tinnitus until after the veteran 
filed his claim for service connection in 2002.  The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.

The Board notes that the veteran is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  That section does not create a statutory presumption 
that a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service while engaging in combat.  Id.  Here, the 
veteran has not alleged that he had tinnitus while engaging 
in combat.  Rather, he stated, under oath, that he did not 
have tinnitus until after service.  See page 15 of October 
2003 hearing transcript.  The Board has already conceded that 
the veteran had noise exposure in service, and the veteran 
need not be a combat veteran to make such an assertion.  
Thus, the provisions of § 1154(b) do not apply to the 
tinnitus claim.  See 38 U.S.C.A. § 1154(b).

Lastly, the veteran's representative argues that the November 
2003 VA examiner's opinion may be based on inaccurate 
evidence.  He states that the veteran has alleged he did not 
undergo a hearing test at separation from service, and thus 
whether the veteran had normal hearing at separation is 
questionable.  The separation examination shows the veteran 
had 15/15 in whispered voice.  The Board accords more 
probative value to clinical findings made contemporaneously 
with an examination than an allegation made by the veteran 
decades after his service and in connection with a claim for 
monetary benefits that relate to his hearing.  This same 
separation examination showed blood pressure readings and 
pulse rate and other specific clinical findings.  It is 
improbable that a medical professional would write down 
numbers that he/she did not obtain clinically.  Thus, to the 
extent that the veteran has alleged he did not have a hearing 
test at separation, the Board finds such statement not 
credible.  The Board has no reason to question the validity 
of the medical opinion provided by the VA examiner in the 
November 2003 examination report, as he based such opinion on 
objective medical records created contemporaneously with the 
veteran's service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for tinnitus is denied.


REMAND

As correctly pointed out by the veteran, he is entitled to a 
VA examination in connection with his claims for service 
connection for right knee and left knee disabilities.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The RO/AMC should schedule the 
veteran for an orthopedic examination to 
determine the etiology of the right and 
left knee disabilities.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  The examiner is informed 
that the veteran sustained an injury to 
his right knee prior to service, which is 
undisputed.  Thus the issue involving the 
right knee will be one of aggravation.  
Following review of the claims file and 
examining the veteran, the examiner is 
asked to answer the following questions:

        (i) Is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's right 
knee disability was aggravated beyond the 
natural progress of the disease process 
during service?  

        (ii) If the answer to the above 
question is yes, is it at least as likely 
as not (e.g., a 50 percent or greater 
probability) that the veteran has 
developed a left knee disability as a 
result of the right knee disability?  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

2.  After completion of the above and any 
additional development deemed necessary, 
the claims for service connection for 
right knee disability and left knee 
disability should be readjudicated.  All 
applicable laws and regulations should be 
considered.  If the benefits sought 
remain denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


